

116 S1529 IS: Supporting Victims of Iranian Terrorism Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1529IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Cotton (for himself, Mr. Whitehouse, Mr. Inhofe, Mr. Cornyn, Mr. Rubio, Mr. Jones, Mr. Cruz, Ms. Rosen, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo make additional financial assets of the Government of Iran available to pay compensatory damages
			 to the victims of terrorism sponsored by that Government, and for other
 purposes. 1.Short titleThis Act may be cited as the Supporting Victims of Iranian Terrorism Act of 2019.2.Expansion of availability of financial assets of Iran to victims of terrorism(a)FindingsCongress makes the following findings:(1)On October 23, 1983, terrorists sponsored by the Government of Iran bombed the United States Marine barracks in Beirut, Lebanon. The terrorists killed 241 servicemen and injured scores more.(2)Those servicemen were killed or injured while on a peacekeeping mission.(3)Terrorism sponsored by the Government of Iran threatens the national security of the United States.(4)The United States has a vital interest in ensuring that members of the Armed Forces killed or injured by such terrorism, and the family members of such members, are able to seek justice.(b)AmendmentsSection 502 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8772) is amended—(1)in subsection (a)(1)—(A)in subparagraph (A), by striking in the United States and inserting by or;(B)in subparagraph (B), by inserting , or an asset that would be blocked if the asset were located in the United States, after unblocked); and(C)in the flush text at the end—(i)by inserting after in aid of execution the following: , or to an order directing that the asset be brought to the State in which the court is located and subsequently to execution or attachment in aid of execution,; and(ii)by inserting , without regard to concerns relating to international comity after resources for such an act;(2)in subsection (b)—(A)by striking that are identified and inserting the following: “that are—(1)identified;(B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(2)identified in and the subject of proceedings in the United States District Court for the Southern District of New York in Peterson et al. v. Islamic Republic of Iran et al., Case No. 13 Civ. 9195 (LAP).;(3)by striking subsection (e);(4)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(5)by inserting after subsection (b) the following:(c)Personal jurisdictionFor purposes of this section, the United States District Court for the Southern District of New York shall have personal jurisdiction over any foreign securities intermediary that credited financial assets described in subsection (b) to an account the intermediary holds outside the United States..